UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22755 LocalShares Investment Trust (Exact name of registrant as specified in charter) 618 Church Street Suite 220 Nashville, Tennessee 37219 (Address of principal executive offices) (Zip code) Elizabeth S. Courtney LocalShares Investment Trust 618 Church Street Suite 220 Nashville, Tennessee 37219 (Name and address of agent for service) Copy to: Timothy S. Johnson, Esq. Reed Smith LLP 225 Fifth Avenue Pittsburgh, PA 15222-2716 Registrant’s telephone number, including area code: 1-615-327-4776 Date of fiscal year end: April 30, 2014 Date of reporting period: April 30, 2014 Item 1. Reports to Stockholders. LocalShares Investment Trust Nashville Area ETF Annual Report April 30, 2014 LocalShares Investment Trust Nashville Area ETF Table of Contents Management Discussion of Fund Performance 2 Schedule of Investments 4 Statement of Assets and Liabilities 5 Statement of Operations 6 Statement of Changes in Net Assets 7 Financial Highlights 8 Notes to Financial Statements 9 Report of Independent Registered Public Accounting Firm 17 Trustees and Officers of the Trust 18 Disclosure of Fund Expenses 20 Supplemental Information 21 Notice to Shareholders 22 The Fund files its complete schedule of Fund holdings with the Securities and Exchange Commission (the “Commission”) for the first and third quarters of each fiscal year on Form N-Q within sixty days after the end of the period. The Fund’s Forms N-Q will be available on the Commission’s website at http://www.sec.gov, and may be reviewed and copied at the Commission’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to Fund securities, as well as information relating to how the Fund voted proxies relating to Fund securities during the most recent 12-month period ended June 30, will be available (i) without charge, upon request, by calling 1-855-480-NASH; and (ii) on the Commission’s website at http://www.sec.gov. 1 LocalShares Investment Trust Nashville Area ETF Management Discussion of Fund Performance (Unaudited) April 30, 2014 LocalShares Nashville Area ETF (NASH) The Nashville Area ETF (the “Fund”) seeks to replicate as closely as possible, before fees and expenses, the price and yield performance of the LocalShares Nashville Index (the “Index”). The Index is comprised of publicly traded U.S. companies that have corporate headquarters in the Nashville, Tennessee region and that meet certain requirements regarding capitalization and trading volume. The Index is weighted on several factors, including relative growth, liquidity, low volatility, momentum, return, valuation, and yield. For the period from the Fund’s commencement date on July 31, 2013 through April 30, 2014 (the “reporting period”) the Fund total return was 7.08% vs. 7.22% for the Index. The Fund had a net asset value of $25.00 per share on July 31, 2013 and ended the reporting period with a net asset value of $26.57 on April 30, 2014. While the overall market enjoyed very positive performance over this period (the S&P500 was up 11.75% before dividends), the majority of components within the index and Fund are smaller capitalization companies. The Russell 2000 was up 7.80% over this period. By design, the LocalShares Nashville Area Index and the Fund are composed of a relatively small number of stocks, and are therefore more sensitive to movements of individual components than broader indices such as the S&P 500 or Russell 2000. In addition, the Fund’s performance vs. the index was enhanced by slight differences between its holdings vs. pure replication of the index, and diminished by normal costs of operation. Of the Fund holdings, the top three performers were HCA (+33.33%), Ryman Hospitality Properties (+27.01%) & Pinnacle Financial Partners (+21.95%), while the bottom three performers were HealthStream (-28.10%), Cumberland Pharmaceuticals (-20.54%) & Community Health Systems (-17.74%). The LocalShares Nashville Index is comprised of publicly traded U.S. companies that have corporate headquarters in the Nashville, Tennessee region and that meet certain requirements regarding capitalization, trading volume, and price levels. The S&P 500 Index is a market capitalization weighted composite index of 500 large capitalization U.S. companies. This material represents an assessment of the market environment at a specific point in time and is not intended to be a forecast of future events, or a guarantee of future results. This information should not be relied upon by the reader as research or investment advice. Investors should consider the investment objectives, risks, charges and expenses of the fund carefully before investing. A prospectus, containing this and other information, is available at www.localshares.com. Investors should read the prospectus carefully before investing. There are risks associated with investing, including possible loss of principal. 2 LocalShares Investment Trust Nashville Area ETF Management Discussion of Fund Performance (Unaudited) (Concluded) April 30, 2014 Growth of a $10,000 Investment‡ (at Net Asset Value)‡ AVERAGE ANNUAL TOTAL RETURN FOR THE PERIOD ENDED APRIL 30, 2014‡ Cumulative Inception to Date (not annualized) Net Asset Value Market Price Nashville Area ETF 7.08% 7.12% LocalShares Nashville Index 7.22% 7.22% S&P 500 Index 13.51% 13.51% * Fund commenced operations on July 31, 2013. ‡ Unaudited The performance data quoted herein represents past performance and the return and value of an investment in the Fund will fluctuate so that shares, when redeemed or sold in the market, may be worth more or less than their original cost. Past performance is no guarantee of future performance and should not be considered as a representation of the future results of the Fund. Performance reflects a contractual fee and expense waiver in effect until December 31, 2016. Absent such waiver, performance would be reduced. The Fund’s performance assumes the reinvestment of all dividends and all capital gains. Index returns assume reinvestment of dividends and, unlike a Fund’s returns, do not reflect any fees or expenses. If such fees and expenses were included in the index returns, the performance would have been lower. Please note that one cannot invest directly in an unmanaged index. Currrent performance may be lower or higher than the performance data shown above. Performance data current to the most recent month-end is available at www.localshares.com. There are no assurances that the Fund will meet its stated objectives. The Fund’s holdings and allocations are subject to change and should not be considered recommendations to buy individual securities. Returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. See definition of comparative indices in Management Discussion of Fund Performance. 3 LocalShares Investment Trust Nashville Area ETF Schedule of Investments April 30, 2014 Description Shares Market Value COMMON STOCK — 95.0% Consumer Discretionary — 22.7% Cracker Barrel Old Country Store $ Dollar General* Genesco* Kirkland's* Tractor Supply 336,200 1,509,435 Energy — 4.5% Delek US Holdings 297,507 Financials — 18.0% Corrections Corp of America‡ Healthcare Realty Trust‡ National Health Investors‡ Pinnacle Financial Partners Ryman Hospitality Properties‡ 309,740 1,195,994 Health Care — 34.7% Acadia Healthcare* Amsurg, Cl A* Brookdale Senior Living, Cl A* Community Health Systems* Cumberland Pharmaceuticals* HCA Holdings* Healthways* LifePoint Hospitals* 413,808 2,307,595 Industrials — 3.5% CLARCOR 231,040 Materials — 8.5% Louisiana-Pacific* $ Noranda Aluminum Holding 246,725 564,691 Technology — 3.1% HealthStream* 203,850 Total Common Stock (Cost $5,970,307) 6,310,112 Total Investments - 95.0% (Cost $5,970,307) $
